DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Claim 1 recites “the second right band is connected to the first left band” in lines 8-9, which should read “the first right band is connected to the second left band”.
	Claim 2 recites “wherein the wound is sutured by….,”. While the claim is read as a functional recitation, to make it clearer it is suggested to recite “wherein the wound is configured to be sutured by…”
  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a connecting portion” and “band attachment means” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 10 recite the limitation "the wound" in line 2.  There is insufficient antecedent basis for this limitation in the claim since “a wound” was not recited in claim 1. For examination purposes, “the wound” will be interpreted as “a wound” in claim 2. 

Claim 2 recites “pulling the second left band and the second right band to the left and right” in lines 2-3. It is unclear as to whether the bands are both being pulled to the left and right or if one of the bands is being pulled to the left and the other band is being pulled to the right. For examination purposes, the limitation is interpreted as “pulling the second left band to the left and the second right band to the right” for clarity purposes.
Claim 5 recites “the adhesive layer of the first left band” and  “the adhesive layer of the first right band” in lines 2-3. There is insufficient antecedent basis for each of these limitations in the claim because previously, in claim 3, only “an adhesive layer” is recited. For examination purposes, the 
Claim 5 recites “one release paper layer” in lines 3-4. It is unclear if the “one release paper layer” is the same as the previously recited “release paper layer” of claim 3, or a separate, new, component being claimed. For examination purposes, the limitation is interpreted as being the same release paper layer recited in claim 3.
Claim 6 recites “the release paper layer of the second band” in line 2. There is insufficient antecedent basis for this limitation in the claim, since previously claim 3 only recited “a release paper layer”  For examination purposes, the limitation in claim 6 is interpreted as “the release paper layer comprises a release paper layer of the second band”.
Claim 7 recites “the connection” in line 2. There is insufficient antecedent basis for this limitation in the claim because “a connection” was never recited in the claims in which claim 7 depends from. For examination purposes, the limitation is interpreted as “a connection”. 
Claim 7 recites “at both ends” in line 4. It is unclear if this limitation is referring to the ends of the first band, the second band, the first left band, the first right band, the connecting portion, the band attachment means, etc. For examination purposes, the claim is interpreted as “both ends of the connecting portion”.
Claim 8 recites “wherein one of the band attachment means”and “the other of the band attachment means” in lines 2-3”. It is unclear that more than one component is being claimed with respect to the limitation “band attachment means” in claim 7. As noted above, the limitation “band 

Claim 8 recites “the left band” in lines 2-3. There is a lack of antecedent basis for this limitation since previous claims recite “first left band” and “second left band”. As such, it is unclear if the limitation is referring to the the first left band or the second left band, or a completely different component not previously claimed. For examination purposes, “the left band” will be treated broadly as referring to either of the first or second left band. 
Claim 8 recites “the right band” in lines 2-3. There is a lack of antecedent basis for this limitation since previous claims recite “first right band” and “second right band”. As such, it is unclear if the limitation is referring to the first right band or the second right band, or a completely different component not previously claimed. For examination purposes, “the right band” will be treated broadly as referring to either of the first or second right band. 
Claim 9 recites “a plurality of connecting portions” in line 3. 
Claim 10, the preamble of claim 10 and all of the claims from which claim 10 depends are directed towards an apparatus. In particular the transition word "comprising", when used in an apparatus claim, indicates essential elements/components of the apparatus. However, the limitations of claim 10 are directed towards how the apparatus is used [like a method claim]. As such it is unclear if claim 10 is intended to just further claim the apparatus in a functional manner, or if the steps are intended to be claimed as part of a process.  For examination purposes, the claim is interpreted as functional language, not processed steps.
Claim 3 and 4 are rejected based on their dependency to the above claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tacklind (US 20050284801).
[The examiner notes that the embodiment of Fig. 6 is considered to anticipate the claims; however, Figs. 1-5 are referenced for like features or descriptions that are not shown or described in the sixth embodiment]
Regarding claim 1, Tacklind discloses a band for surgical wound suture (Fig. 6), comprising: 

and a second band located above the first band and constituted by a second left band (22) and a second right band (12) (Figs. 1 and 6; para. 0021),
wherein the first left band (11) is connected to the second right band (12) (Fig.1; para. 0020-0021), and the first right band (21) is connected to the second left band (22) (Fig.1; para. 0020-0021).
Regarding claim 2, Tacklind discloses wherein the surgical wound suture is capable of suturing a wound by pulling the second left band (22) to the left and the second right band (12) to the right (Fig. 3; para. 0027-0028).
Regarding claim 3, Tacklind discloses further comprising a support layer (membrane (30) (Fig. 2), an adhesive layer (14, 15, 24, 25) (Fig. 2) located under the support layer (para. 0025), and a release paper layer (63,64) located under the adhesive layer (Fig. 6; para. 0020, 0025 and 0033).
Regarding claim 4, Tacklind discloses wherein the release paper layer has an extension portion (tabs on the release paper layers 63, 64 shown in Fig. 6) formed extending out of the support layer (para. 0033).
Regarding claim 5, Tacklind discloses wherein the adhesive layer (14) of the first left band (11) and the adhesive layer (24) of the first right band (21) are attached to one release paper layer (64) (Fig. 6; para. 0033).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tacklind (US 20050284801) as applied to claims 1-5 above, and further in view of Lin (US 20180110658).
Regarding claim 6, Tacklind discloses all of the limitations set forth above in claim 5, including wherein the second band (12, 22) includes release paper layer (63) (Fig. 6; para. 0033). However, Tacklind fails to disclose wherein the release paper layer of the second band is divided into an inner release paper and an outer release paper.
Lin in the same field of endeavor teaches a wound patch comprising an adhesive layer (12), wherein the adhesive layer (12) is attached to an inner (32) and outer (31) release paper layers (Figs. 1-4; para. 0020-0021) since using a single release paper would cause the user to directly contact the adhesive layer once the release paper is removed, resulting in reduced adhesion of the patch and an increased possibility of patch detachment. Therefore, having an inner and outer release paper is advantageous because it allows the user to maneuver the patch via. the outer release paper, when the inner release paper, without the user directly contacting the exposed adhesive layer during application of the patch to a target site on the skin (para. 0003 and 0020-0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of

Regarding claim 7, Modified Tacklind discloses wherein the connection is performed by a connecting portion [interpreted under 112(f) as filaments (13,23) of Tacklind  (para. 0019-0020) since in the instant application, the connecting portion is an element that connects the first right band to the second left band and the first left band to the second right band]  ( in which band attachment means [ interpreted under 112(f) as intermediate adhesive layer (31)) of Tacklind (para. 0025) since in the instant application, the band attachment means is an element that attaches the connection portion to the first and second bands] are coupled at both ends (Fig. 2; para. 0025 of Tacklind).
Regarding claim 8, Modified Tacklind discloses wherein one of the band attachment means is coupled to the first and second left bands (11,22) (Fig. 2), and the other of the band attachment means is coupled to the first and second right bands (12, 21) (Fig. 2) [note: each band comprises an intermediate adhesive layer to adhere the filaments to the bands (para. 0025 of Tacklind).
Regarding claim 9, Modified Tacklind discloses a plurality of connecting portions (Fig. 1; para. 0019 of Tacklind).
Regarding claim 10, Modified Tacklind discloses the surgical wound suture is capable of suturing a wound  by the following steps comprising:  a step (a) of removing the release paper of the first left band and the first right band; a step (b) of attaching the first left band to the left of an incision;  25a step (c) of attaching the first right band to the right of the incision; a step (d) of removing the inner release papers of the second left band and the second right band; a step (e) of 
[Note: Claim 10 is interpreted as a functional, not structural limitation. Therefore, the device of Tacklind in view of Lin need only to be capable of performing the steps disclosed in claim 10. Since, the device of Modified Tacklind discloses all of the structural elements/components of the claim [i.e. the release paper, first left/right bands, inner/outer release papers, second left/right bands, etc.], the device of Modified Tacklind also meets the functional limitations of the claim.]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771